 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                          SAN JOSE DIVISION
11

12                                                          Case No. 16-cv 05871 NC (PR)
     RAUL F. GARCIA,
13                                                      [PROPOSED] ORDER DISMISSING
                                             Plaintiff, ACTION WITH PREJUDICE
14
                    v.                                      Judge:        Hon. Nathanael Cousins
15                                                          Action Filed: October 11, 2016
16   E. HEALY, et al.,
17                                        Defendants.
18

19         Plaintiff Raul F. Garcia and Defendants E. Healy, C. Countess, N. McDowell, and R. Diaz

20   have filed a stipulation dismissing this case with prejudice, with a request that the Court retain

21   jurisdiction to enforce the settlement agreement under Kokkonen v. Guardian Life Insurance Co.,

22   511 U.S. 375 (1994).

23         IT IS ORDERED that this case is dismissed with prejudice, and that the Court retains

24   jurisdiction to enforce the terms of the Settlement Agreement.              S DISTRICT
                                                                              ATE           C
                                                                             T
25         IT IS SO ORDERED.
                                                                                             O
                                                                        S




                                                                                              U
                                                                       ED




                                                                                               RT
                                                                   UNIT




                                                                                     TED
26                                                                               GRAN
                                                                                                  R NIA




     Dated: ____________________
               May 6, 2019                                    ___________________________
27                                                            Nathanael Cousins
                                                                                           . Cousins
                                                                   NO




                                                              United States       thanael M Judge
                                                                            Magistrate
                                                                         Judge Na
                                                                                                FO




28
                                                                     RT




                                                                                                LI




                                                                            ER
                                                                       H




                                                        1
                                                                                              A




                                                                           N                   C
                                                                                             F
                                                                              D IS T IC T O
                                                                                    R
                                                             [Proposed] Order of Dismissal (16-cv 05871 NC (PR))
